
	
		II
		111th CONGRESS
		2d Session
		S. 3281
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand student loan forgiveness, to provide loan
		  repayment assistance, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Student Loan Forgiveness and
			 Repayment Assistance Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is the
			 following:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—Income-Based repayment plan
					Sec. 101. Income-based repayment plan.
					TITLE II—Public Service Loan Forgiveness program
					Sec. 201. Public service loan forgiveness program.
					TITLE III—Lowering of interest rates for health
				professions
					Sec. 301. Lowering of interest rates for health
				professions.
					TITLE IV—Enhancing opportunities for minorities
					Sec. 401. Enhancing opportunities for minorities.
					TITLE V—Assistant Secretary for the evaluation and promotion of
				accessibility and affordability in higher education
					Sec. 501. Assistant Secretary for the evaluation and promotion
				of accessibility and affordability in higher education.
				
			2.FindingsCongress finds that, according to
			 information compiled by Campus Progress—
			(1)total Federal
			 student debt in the United States, as of 2008, is more than $617,000,000,000,
			 according to the Department of Education;
			(2)in 2008, the
			 Advisory Committee on Student Financial Assistance estimated that between
			 1,700,000 to 3,200,0000 baccalaureate degrees will be lost this decade among
			 academically qualified students because of financial barriers;
			(3)the average
			 student today graduates college with student debt 25 percent higher than that
			 of college graduates a decade ago, and enters the job market where the average
			 job pays college graduates less than the job would have in 2000;
			(4)the average
			 college senior graduated with $4,100 in credit card debt in 2008, according to
			 a study by Sallie Mae, Inc., and $23,200 in student loans, according to the
			 Institute for College Access and Success;
			(5)according to the
			 Institute for College Access and Success, almost 7 in 10 college graduates are
			 burdened with educational debt;
			(6)according to a
			 2006 report by the United States Public Interest Research Group, student debt
			 is outpacing the starting salaries of jobs in teaching and social work, making
			 it virtually impossible for many debt-laden college graduates to pursue careers
			 in fields where they are desperately needed;
			(7)according to the
			 same report, nearly 1/4 of all graduates from public
			 colleges, and almost 4 in 10 graduates from private colleges, have levels of
			 student debt that would become unmanageable on the average salary of a starting
			 teacher;
			(8)a 2002 report by
			 the Nellie Mae Corporation found that students delay major life decisions as a
			 result of increased student debt—38 percent of college graduates delay buying
			 their first house because of debt, 14 percent delay marriage, and 21 percent
			 delay having children;
			(9)according to a
			 2006 report by the Education Trust, the highest achieving low-income high
			 school graduates go to college at nearly the same rate as the lowest achieving
			 students from wealthy families; and
			(10)more than 60
			 percent of African-American, Hispanic, Native American, and Asian students face
			 a gap between their expected family contribution, grants, and nonprivate loans
			 and the cost of their education, according to the 2007–2008 National
			 Postsecondary Student Aid Study.
			IIncome-Based
			 repayment plan
			101.Income-based
			 repayment planSection 493C(e)
			 of the Higher Education Act of 1965 (20 U.S.C. 1098e(e)) is amended—
				(1)in paragraph (1), by striking 10
			 percent and inserting 7 percent; and
				(2)in paragraph (2),
			 by striking 20 years and inserting 15
			 years.
				IIPublic Service
			 Loan Forgiveness program
			201.Public service
			 loan forgiveness programSection 455(m) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(m)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking
			 120; and
					(B)in subparagraph
			 (B)(ii), by striking 120; and
					(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)Loan cancellation amount
							(A)In generalIn the case of a
				borrower described in paragraph (1) who has made monthly payments as described
				in paragraph (1), the Secretary shall cancel the obligation to repay 5 percent
				of the balance of principal and interest due as of the time of such
				cancellation, on the eligible Federal Direct Loans made to the borrower under
				this part after the borrower has made each of the following number of monthly
				payments:
								(i)After 60 monthly
				payments.
								(ii)After 72 monthly
				payments.
								(iii)After 84
				monthly payments.
								(iv)After 96 monthly
				payments.
								(v)After 108 monthly
				payments.
								(B)Remaining
				balance cancelledIn the case of a borrower described in
				paragraph (1) who has made 120 monthly payments as described in paragraph (1),
				the Secretary shall cancel the obligation to repay the balance of principal and
				interest due as of the time of such cancellation, on the eligible Federal
				Direct Loans made to the borrower under this
				part.
							.
				IIILowering of
			 interest rates for health professions
			301.Lowering of
			 interest rates for health professions
				(a)Health
			 professions student loans
					(1)In
			 generalSection 705(b) of the Public Health Service Act (42
			 U.S.C. 292d(b)) is amended by striking the average of and all
			 that follows and inserting 3.5 percent..
					(2)Physician assistantsSection 719(1) of the Public Health Service
			 Act (42 U.S.C. 292o(1)) is amended by inserting before the period the
			 following: , or an entity providing programs for the training of
			 physician assistants.
					(b)Primary care
			 loansSection 722(e) of the Public Health Service Act (42 U.S.C.
			 292r(e)) is amended by striking 5 percent and inserting
			 3.5 percent.
				(c)Nursing loan
			 programSection 836(b)(5) of the Public Health Service Act (42
			 U.S.C. 297b(b)(5)) is amended by striking 5 percent and
			 inserting 3.5 percent.
				IVEnhancing
			 opportunities for minorities
			401.Enhancing
			 opportunities for minorities
				(a)Program
			 authorizedFrom amounts
			 appropriated under this section, the Secretary of Education shall carry out a
			 pilot program of awarding grants, on a competitive basis, to eligible
			 institutions to enable the eligible institutions to enhance opportunities for
			 students attending such institutions.
				(b)Eligible
			 institutionsIn this section, the term eligible
			 institution has the meaning given the term in section 371(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
				(c)Applications
					(1)In
			 generalAn eligible institution desiring a grant under this
			 section shall submit an application to the Secretary of Education at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
					(2)ContentsThe
			 application described in paragraph (1) shall include an outline of the eligible
			 institution's plan for the grant that takes into consideration—
						(A)increasing the
			 eligible institution's educational program capacity for degree-granting,
			 certificate-granting, adult education, and noncredit programs;
						(B)increasing the
			 eligible institution's student graduation rates; and
						(C)how to achieve
			 the purposes of the grant without increasing the costs to students attending
			 the eligible institution.
						(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000 for each of the fiscal years 2011 through
			 2015.
				VAssistant
			 Secretary for the evaluation and promotion of accessibility and affordability
			 in higher education
			501.Assistant
			 Secretary for the evaluation and promotion of accessibility and affordability
			 in higher educationSection
			 202 of the Department of Education Organization Act (20 U.S.C. 3412) is amended
			 by adding at the end the following:
				
					(j)Assistant
				Secretary for the evaluation and promotion of accessibility and affordability
				in higher educationThere shall be in the Department an Assistant
				Secretary for the Evaluation and Promotion of Accessibility and Affordability
				in Higher Education, who shall be appointed by the President, by and with the
				advice and consent of the Senate. The Assistant Secretary shall—
						(1)evaluate
				periodically what has been done thus far and what further actions should still
				be taken, to increase—
							(A)accessibility to
				higher education;
							(B)higher education
				opportunities for underserved minorities;
							(C)capacity to
				educate more medical personnel; and
							(D)debt forgiveness
				to encourage graduates of institutions of higher education to pursue public
				service;
							(2)evaluate
				periodically the impact of the Healthcare and Education Reconciliation Act of
				2010 (Public Law 111–152) in order to determine the effectiveness of the
				educational grants and financial assistance programs modified by such
				Act;
						(3)promote higher
				education, including higher education accessibility, affordability, and
				completion options, to prospective and current students of institutions of
				higher education; and
						(4)not later than 30
				days after the end of each quarter of a fiscal year, submit to the appropriate
				committees of Congress a report that—
							(A)describes current
				trends regarding the accessibility and affordability of higher education in the
				United States, including the impact of the educational grants and financial
				assistance programs established under or modified by the
				Student Loan Forgiveness and Repayment
				Assistance Act of 2010; and
							(B)includes the
				Assistant Secretary’s recommendations to Congress regarding how to increase the
				accessibility and affordability of higher
				education.
							.
			
